Wilson, Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this *456court in Vandegrift Forwarding Co., Inc. v. United States, 35 Cust. Ct. 321, Abstract 59497. The judgment entered therein stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. §1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as follows:

Cost of binoculars each Cost of leather cases

Binoculars 7 x 50_ $15. 25 $1.35 Packed
Binoculars 8 x 30_ 12. 37 1.13 “
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.